Decree reversed on the law and the facts and matter remitted to the Surrogate’s Court for further proceedings in accordance with the memorandum. Memorandum: The policies of insurance in question were assignable orally. (Foryciarz v. Prudential Insurance Co., 95 Misc. 306; affd., 177 App. Div. 952; Steinback v. Diepenbrock, 158 N. Y. 24.) The evidence convinces us that such an assignment with the delivery of the policies occurred in this case. We do not look upon the written instruments addressed to the insurance company as in themselves assignments. They were instruments to facilitate the collection of the sums due on the policies by the assignee. It remains to be determined whether the assignee’s interest in the policies is that of an owner or that of a holder for collateral security. This presents a subject for further determination by the surrogate. (Surr. Ct. Act, § 206.) All concur. (The decree adjudges the executrix entitled to three life insurance policies.) Present — Sears, P. J., Taylor, Bdgeomb, Thompson and Crosby, JJ.